Opinion by
Mr. Chief Justice Sterbett,
The learned court was clearly right in granting the preliminary injunction, but we find nothing in the record to justify the decree dissolving the same. The answer, signed by twenty-one of the twenty-seven defendants, does not appear to have been sworn to by any of them. Whether this was intentional or a mere oversight we are unable to say. In justice to the defendants, however, it is proper to add that in affidavits, made by nearly all of them, they deny certain threats and acts of violence charged in the bill. But, without commenting on the merits of the case, at this stage of the proceeding, it is sufficient to say that the material averments of fact contained in the bill, sustained as they are by the injunction affidavits, require the restoration and continuance of the preliminary injunction ; and, if said averments are hereafter established by the proofs, the injunction should be made perpetual.
The decree of September 19,1898, dissolving the preliminary injunction, theretofore granted, is reversed and set aside, with costs of this appeal to be paid by the defendants; and it is now adjudged and decreed that said preliminary injunction be reinstated and continued, and it is ordered that the record be remitted for further proceedings secundum regulam.